Citation Nr: 1212688	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-38 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

The propriety of severance of service connection for pes planus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran had active service from January 1988 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2011, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  At that time, she submitted additional evidence with a waiver of RO review.  


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO granted service connection for pes planus.

2.  At the time of the June 2002 rating decision, there was competent evidence that the Veteran's preexisting pes planus was aggravated by service.  


CONCLUSION OF LAW

The severance of service connection for pes planus was improper.  38 U.S.C.A. §§ 1110, 1131, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the claim on appeal involves a determination as to whether there was clear and unmistakable error (CUE) in a prior rating decision, the VCAA is not applicable.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  See also Parker v. Principi, 15 Vet. App. 407 (2002).  In any event, as service connection is being restored, the Board's action is fully favorable to the Veteran, obviating the need for VCAA discussion even if it were applicable.

Severance of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

An award of service connection will be severed only where evidence establishes that such was clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.105(d) (2011).

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action, and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d).

The Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

It has been held by the Court that the same CUE standard that applies to a veteran's CUE challenge to a prior adverse determination under 3.105(a) is also applicable in the Government's severance determination under 3.105(d).  Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  See Wilson v. West, 11 Vet. App 383 (1998).  See also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (§ 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.).  See also Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that CUE is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  It was reasoned that "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43.

In this case, the RO severed service connection for pes planus in a June 2008 rating decision, effective September 1, 2008.  After a careful review, the Board finds that the severance of service connection was improper.

The RO originally denied service connection for pes planus in a September 1991 rating decision, finding that the disorder preexisted service and was not aggravated by service.  The Veteran was notified of the decision and of her appellate rights, but she did not initiate an appeal.  Thus, that decision became final.  

In a June 2002 rating decision, the RO granted service connection for pes planus on a direct service incurrence basis, effective May 7, 1991.  The RO did not address the previously denied claim.  In an October 2002 decision, the RO corrected the effective date to May 7, 2000.  Here, the Board notes that, based on the effective dates of service connection and severance, service connection was not in effect for 10 years or more to warrant the protection of 38 C.F.R. § 3.957 (2011).

An October 2007 rating decision proposed to sever service connection for pes planus, and the Veteran was notified of this decision the following month.  The RO provided the Veteran 60 days for the presentation of additional evidence to show that service connection should be maintained.  Having received no additional evidence, in a June 2008 rating decision, the RO implemented the proposal and severed service connection for the disorder.  Thus, the Board observes that the procedural requirements of 38 C.F.R. § 3.105(d) have been met.

At the time of the June 2002 rating decision, the pertinent evidence of record consisted of the Veteran's service treatment records, post-service VA and private medical records, and VA examination reports.  

Beginning with the Veteran's service treatment records, October 1987 enlistment reports of history and examination reflect no history of foot trouble and a finding of mild, asymptomatic pes planus.  In July 1988, arch supports were requested for pes planus.  A September 1990 record reflects a history of foot trouble since basic training.  A November 1990 record reflects complaints of foot pain in military shoe gear but not in athletic shoes.  She was placed on profile from November 1990 to April 1991 for bilateral foot pain and allowed to wear athletic shoes.  A January 1991 podiatry clinic note reflects complaints of foot pain aggravated by prolonged standing or ambulation and a diagnosis of mild to moderate pes planus.  A February 1991 podiatry consult note reflects a diagnosis of moderate pes planus.  Separation reports of history and examination reflect a history of foot trouble and a finding of pes planus.  

Post-service, a July 1991 VA examination report reflects a history of pes planus since February 1988, complaints of bilateral foot pain with swelling, findings of minimal flattening of the longitudinal arch, and a diagnosis of mild pes planus.  A December 1992 VA examination report reflects complaints of continuing problems with pes planus.  An October 2000 VA treatment note reflects complaints of right foot pain and a finding of tenderness over the arches, and that a referral to podiatry will be made.  A May 2001 VA treatment note reflects a history of foot pain since 1991 and that orthotic shoe inserts have been prescribed.  A December 2001 VA examination report reflects complaints of constant foot pain, findings of some flattening of the longitudinal arches bilaterally, and a diagnosis of bilateral pes planus, which was described as mild.  

Based on the above, in a June 2002 rating decision, the RO granted service connection for pes planus on direct service incurrence basis.

The RO subsequently realized that it had erred in not first determining whether new and material evidence had been received to reopen the previously denied claim and in not considering whether there was any aggravation of the preexisting pes planus.  In an October 2007 rating decision, the RO proposed to sever service connection for pes planus, noting that the above deficiencies resulted in CUE.  The RO also noted that new and material evidence had not been received to reopen the previously denied claim for service connection for pes planus.

VA treatment notes as recent as June 2011 continue to reflect complaints of foot problems and diagnoses of pes planus.

During her September 2011 Board hearing, the Veteran testified that she did not have any problems with her feet prior to service, she developed problems during service, and she continued to have problems following discharge.

Given the above, the Board finds that, at the time of the June 2002 rating decision awarding service connection for pes planus, there was competent evidence that the Veteran's preexisting pes planus was aggravated by service.  There was evidence of mild but asymptomatic pes planus upon entrance; in-service complaints, treatment, and diagnosis of moderate pes planus; a diagnosis of mild but symptomatic pes planus three months after discharge; and reports of continuing problems ever since.  Thus, the record showed that the pes planus was asymptomatic upon service entry and underwent an increase in disability during service, as indicated by the onset of symptoms requiring treatment and the characterization of the disorder as moderate.  Further, there was no clear and unmistakable evidence showing that the increase in disability during service was due to the natural progress of the disease.  Although the pes planus was characterized as mild three months after discharge, the disorder remained symptomatic with complaints of pain and swelling.  

As noted above, the RO severed service connection because the rating decision that awarded service connection failed to determine whether new and material evidence had been received to reopen the previously denied claim or consider whether there was any aggravation of the preexisting pes planus.  The RO also determined that new and material evidence had not been received to reopen the previously denied claim.  Although the Board agrees that the RO should have first determined whether the claim could be reopened prior to adjudicating the claim on the merits, based on the above, the Board finds that there was no CUE in awarding service connection.  [The record also reflects that additional service treatment records may have been added to the claims file since the September 1991 rating decision, obviating the need for the submission of new and material evidence.  See 38 C.F.R. § 3.156(c).]

In conclusion, a review of the evidence of record fails to show that there was CUE in the grant of service connection for pes planus in the June 2002 rating decision.  The Board cannot find that the grant of service connection led to an undebatably incorrect adjudicative result.  Accordingly, the Board must conclude that the severance of service connection for pes planus was improper.


ORDER

Severance of service connection for pes planus was improper and the claim of entitlement to restoration of benefits is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


